Case:18-10274-SDB Doc#:841 Filed:05/21/19 Entered:05/21/19 11:28:09                         Page:1 of 8


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION


 IN RE:                                               )     CHAPTER 11
                                                      )
 FIBRANT, LLC, et al.,                                )     CASE NO. 18-10274
                                                      )
                         Debtors.                     )     (Jointly Administered)
                                                      )


             MOTION FOR ADMISSION PRO HAC VICE OF MICHAEL J. REISS

        COMES NOW Michael J. Reiss (“Movant”) with the law firm of Latham & Watkins LLP

 and hereby moves this Court pursuant to Local Bankruptcy Rule 2090-1 for permission to appear

 pro hac vice in the above-captioned cases filed in the United States Bankruptcy Court for the

 Southern District of Georgia on behalf of ChemicaInvest Holding B.V., CAP I B.V., CAP II B.V.,

 Fibrant Holding B.V., Fibrant B.V., and Augusta Holdco, Inc. (collectively “ChemicaInvest”).

 In support of this Motion, Movant states as follows, under penalty of perjury:

        1.      Movant does not reside or maintain an office for the practice of law in the Southern

 District of Georgia. Movant has not previously appeared in any cases filed in the Southern District

 of Georgia.

        2.      Movant is a member in good standing of the State Bar of California, and is also

 admitted to practice and is presently a member in good standing of the Bar for the U.S. District

 Court for the Central District of California. A certificate of good standing to such effect is attached

 hereto as Exhibit A.

        3.      Movant designates Matthew W. Levin as local counsel. Mr. Levin’s business

 address is provided below in the Consent of Designated Local Counsel.
Case:18-10274-SDB Doc#:841 Filed:05/21/19 Entered:05/21/19 11:28:09                     Page:2 of 8


        4.      Movant further certifies that she has read, is familiar with, and will comply with

 the Local Rules of the Southern District of Georgia.

        Wherefore, Movant respectfully requests that the Court enter the proposed order attached

 hereto as Exhibit B, and that she be admitted pro hac vice in the above-captioned Chapter 11 cases.

        This 21st day of May, 2019.

                                              LATHAM & WATKINS LLP


                                              By:       /s/ Michael J. Reiss
                                                        MICHAEL J. REISS

                                              355 South Grand Avenue
                                              Los Angeles, CA 90071-1560
                                              T: (213) 891-7522
                                              F: (213) 891-8763
                                              E: michael.reiss@lw.com


                      CONSENT OF DESIGNATED LOCAL COUNSEL

         I, Matthew W. Levin, designated local counsel for Movant in the above-captioned cases,
 agree to accept service of motions and papers in the above-captioned cases on behalf of Movant.

        This 21st day of May, 2019.

                                                    SCROGGINS & WILLIAMSON, P.C.

                                                    By: /s/ Matthew W. Levin
                                                            MATTHEW W. LEVIN
                                                            Georgia Bar No. 448270

                                                    4401 Northside Parkway
                                                    Suite 450
                                                    Atlanta, Georgia 30327
                                                    T: (404) 893-3880
                                                    F: (404) 893-3886
                                                    E: mlevin@swlawfirm.com

                                                    Counsel for ChemicaInvest




                                                -2-
Case:18-10274-SDB Doc#:841 Filed:05/21/19 Entered:05/21/19 11:28:09   Page:3 of 8


                                   EXHIBIT A



                           Certificate of Good Standing
  Case:18-10274-SDB Doc#:841 Filed:05/21/19 Entered:05/21/19 11:28:09               Page:4 of 8




                    United States District Court
                            Central District of California


                                 CERTIFICATE OF
                                 GOOD STANDING



               I, KIRY K. GRAY, Clerk of this Court, certify that

                     Michael J. Reiss                        , Bar No.          275021

was duly admitted to practice in this Court on                           March 16, 2011
                                                                             DATE

and is in good standing as a member of the Bar of this Court.




  Dated at Los Angeles, California

on              May 20, 2019
                     Date

                                              KIRY K. GRAY
                                              Clerk of Court


                                              By
                                                                    D
                                                     Lori Muraoka , Deputy Clerk


G-52 (10/15)                 CERTIFICATE OF GOOD STANDING - BAR MEMBER
Case:18-10274-SDB Doc#:841 Filed:05/21/19 Entered:05/21/19 11:28:09   Page:5 of 8


                                  EXHIBIT B



                                Proposed Order
Case:18-10274-SDB Doc#:841 Filed:05/21/19 Entered:05/21/19 11:28:09                    Page:6 of 8




                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                 AUGUSTA DIVISION

 IN RE:                                                )     CHAPTER 11
                                                       )
 FIBRANT, LLC, et al.,                                 )     CASE NO. 18-10274
                                                       )
                         Debtors.                      )     (Jointly Administered Requested)
                                                       )

                      ORDER GRANTING MOTION FOR ADMISSION
                         PRO HAC VICE OF MICHAEL J. REISS

         It appearing to the Court that Michael J. Reiss, attorney at law, meets the requirements

 stated in Local Bankruptcy Rule 2090-1 and LR 83.4 for admission pro hac vice and is a member

 in good standing of State Bar of California and authorized to practice before the United States

 District Court for the Central District of California, it is hereby:

         ORDERED that the motion of Michael J. Reiss to appear pro hac vice in the above-styled

 Chapter 11 cases as counsel to ChemicaInvest Holding B.V., CAP I B.V., CAP II B.V., Fibrant

 Holding B.V., Fibrant B.V., and Augusta Holdco, Inc. (collectively “ChemicaInvest”) is

 GRANTED in all respects.

                                      [END OF DOCUMENT]
Case:18-10274-SDB Doc#:841 Filed:05/21/19 Entered:05/21/19 11:28:09   Page:7 of 8


 Prepared and presented by:

 SCROGGINS & WILLIAMSON, P.C.


 By: /s/ Matthew W. Levin
         MATTHEW W. LEVIN
         Georgia Bar No. 448270

 4401 Northside Parkway, Suite 450
 Atlanta, GA 30327
 T: (404) 893-3880
 F: (404) 893-3886
 E: mlevin@swlawfirm.com

 Counsel for ChemicaInvest




                                     -2-
Case:18-10274-SDB Doc#:841 Filed:05/21/19 Entered:05/21/19 11:28:09                        Page:8 of 8


                                 CERTIFICATE OF SERVICE

        This is to certify that I have this day served a true and correct copy of the foregoing Motion

 for Admission Pro Hac Vice of Michael J. Reiss electronically through the CM/ECF system to the

 parties listed below:

  James C. Overstreet Jr.                           Office of the United States Trustee
  Klosinski Overstreet, LLP                         Johnson Square Business Center
  1229 Augusta West Parkway                         Suite 725
  Augusta, GA 30909                                 2 East Bryan Street
                                                    Savannah, GA 31401


        This 21st day of May, 2019.

                                                    SCROGGINS & WILLIAMSON, P.C.

                                                    By: /s/ Matthew W. Levin
                                                            MATTHEW W. LEVIN
                                                            Georgia Bar No. 448270

                                                    4401 Northside Parkway
                                                    Suite 450
                                                    Atlanta, Georgia 30327
                                                    T: (404) 893-3880
                                                    F: (404) 893-3886
                                                    E: mlevin@swlawfirm.com

                                                    Counsel for ChemicaInvest
